Exhibit 10.1

 

TERMINATION AND RELEASE AGREEMENT

 

This TERMINATION AND RELEASE AGREEMENT is entered into as of December 11, 2018
(as amended, modified, extended, supplemented, restated and/or replaced from
time to time, this “Termination Agreement”) and is by and among PROTECTIVE LIFE
INSURANCE COMPANY, a Tennessee corporation (the “Lessee”); PROTECTIVE LIFE
CORPORATION, a Delaware corporation (the “Guarantor”); WACHOVIA DEVELOPMENT
CORPORATION (the “Lessor”); WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), SUNTRUST BANK (“SunTrust”) and CITIBANK, N.A. (“CitiBank”; Wells Fargo,
SunTrust and CitiBank may be referred to individually, as a “Lease Participant”,
and collectively, as the “Lease Participants”); and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”), as administrative
agent for the Lessor and the Lease Participants (in such capacity, the
“Administrative Agent” and together with Lessor and Lease Participants, the
“Financing Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the parties to this Termination Agreement are parties to that certain
Second Amended and Restated Investment and Participation Agreement dated as of
December 19, 2013 (as amended, modified, extended, supplemented, restated and/or
replaced from time to time, the “Participation Agreement”);

 

WHEREAS, Lessee intends to purchase the Facility on the Scheduled Lease
Termination Date in accordance with the terms of the Lease;

 

WHEREAS, Financing Parties have agreed to the arrangements described in the
prior paragraph;

 

WHEREAS, on the Payoff Date (hereinafter defined), Lessee shall pay the Lease
Facility Payoff Amount (hereinafter defined) and the MVA Payoff Date Fees
(hereinafter defined), in accordance with the terms of this Termination
Agreement;

 

WHEREAS, Lessee has requested that upon receipt of the Lease Facility Payoff
Amount and the MVA Payoff Date Fees in accordance with the terms of this
Termination Agreement, (a) Financing Parties terminate their respective
interests in (i) the Ground Lease and that certain Party Wall Agreement dated
November 6, 2014 (as amended, modified, extended, supplemented, restated and/or
replaced from time to time, the “Party Wall Agreement”; collectively, the Ground
Lease, the Party Wall Agreement, the Operative Documents (as such term is
defined in Schedule 1.01 to the Participation Agreement) and any agreements,
instruments, documents or certificates executed and delivered by Lessee or
Guarantor in connection with any such Operative Documents may be referred to
hereinafter as the “Operative Documents”), by and between Lessor and Lessee, and
(ii) the other Operative Documents, except as to each of the foregoing
subsections (i) and (ii), with respect to certain provisions set forth herein or
in the Operative Documents, (b) Lessor transfer to Lessee all of Lessor’s title
to and legal and beneficial ownership interest in the Facility, including all of
Lessor’s title to and legal and beneficial ownership interest in accessories,
equipment, parts, fixtures and devices affixed or placed on the Facility and
modifications, alterations, renovations, and improvements to the Facility,
(c) Financing Parties  (i) release the liens in favor of Financing Parties
created pursuant to the Operative Documents and (ii) along with the other
parties hereto, terminate the Operative Documents, except with respect to
certain provisions set forth herein or in the Operative Documents, and
(d) certain other reversions of interest, transfers,

 

--------------------------------------------------------------------------------



 

terminations and assignments (all as more specifically referenced in Sections 3
and 7 hereof) be effected; and

 

WHEREAS, Lessor and the other Financing Parties have agreed to the requests of
Lessee in the prior paragraph on the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the parties
hereto agree as follows:

 

A G R E E M E N T:

 

1.                                      Definitions.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in Schedule 1.01 to the Participation Agreement.  The term “Lease
Facility” shall refer to the transactions contemplated by the Operative
Documents.

 

2.                                      [Intentionally Left Blank.]

 

3.                                      Facility.  The parties to this
Termination Agreement acknowledge and agree that (a) Lessee hereby requests to
terminate the Operative Documents on the Payoff Date, except with respect to the
Continuing Obligations (hereinafter defined) which shall continue as obligations
under the terms of this Termination Agreement, and (b) execution and delivery of
this Termination Agreement by the parties hereto shall constitute a request by
Lessee (and the agreement to such request by the other parties to this
Termination Agreement) that upon payment of the Lease Facility Payoff Amount and
MVA Payoff Date Fees in accordance with the terms of this Termination Agreement,
then without the need for further action, (i) the Operative Documents shall be
(and hereby are deemed to be) terminated, except with respect to the Continuing
Obligations which shall continue as obligations, and (ii) Lessor’s title to and
legal and beneficial ownership interest in the Facility, including all of
Lessor’s title to and legal and beneficial ownership interest in accessories,
equipment, parts, fixtures and devices affixed or placed on the Facility and
modifications, alterations, renovations, and improvements to the Facility, shall
be (and hereby are deemed to be) transferred to Lessee (A) free and clear of any
Lien created by, through or under Lessor other than Permitted Liens or Liens
created at the request of or as a result of the actions of Lessee or anyone
acting by, through or under Lessee, or a result of the failure of Lessee or
Guarantor to carry out any of their obligations under the Lease or the other
Operative Documents (individually and collectively, as the context shall
require, “Lessor Liens”) and (B) without recourse, representation or warranty of
any nature whatsoever (except as to the absence of such Lessor Liens as
aforesaid).  Further, upon payment of the Lease Facility Payoff Amount and MVA
Payoff Date Fees in accordance with the terms of this Termination Agreement,
then without the need for further action, (x) Lessor hereby is deemed to have
assigned (and does assign) to Lessee the benefits in respect of any Vendor’s
warranties or undertakings, express or implied, relating to the Facility
(including any labor, equipment or parts supplied in connection therewith) to
the extent of any such warranties or undertakings in favor of Lessor, and, to
the extent assignment of the same is prohibited or precludes enforcement of any
such warranty or undertaking, Lessor hereby is deemed to have subrogated (and
does subrogate) Lessee to Lessor’s rights in respect thereof and (y) Lessor is
deemed to have authorized (and does authorize) Lessee, at Lessee’s expense, to
assert any and all claims and to prosecute any and all suits, actions and
proceedings, in its own name or in the name of Lessor, in respect of any such
warranty or undertaking and to retain the proceeds received in connection
therewith.  All the foregoing assignments and authorizations shall be made
without recourse and without any representation or warranty whatsoever, other
than the absence of Lessor Liens.

 

4.                                      Payment of Purchase Price.  Lessee shall
pay the Lease Facility Payoff Amount to Administrative Agent for the Facility on
December 19, 2018 (the “Payoff Date”).  The aggregate amount due and owing by
Lessee as of the Payoff Date in connection with the Operative Documents (the
“Lease

 

2

--------------------------------------------------------------------------------



 

Facility Payoff Amount”) is set forth in Exhibit A hereto, and shall be the
following amounts:  an amount equal to the sum, as of the Payoff Date, of
(a) the aggregate amount of the Unrecovered Lessor Investments attributable to
the A Percentage Lessor Investments, plus (b) all accrued but unpaid
A Percentage Yield through the end of the Lease Term, plus (c) the aggregate
amount of the Unrecovered Lessor Investments attributable to the B Percentage
Lessor Investments, plus (d) all accrued but unpaid B Percentage Yield through
the end of the Lease Term, plus (e) all accrued, unpaid Supplemental Rent
through the end of the Lease Term, plus (f) all other amounts owing by Lessee
under the Operative Documents; provided, the Lease Facility Payoff Amount shall
not include the fees and expenses payable to Wells Fargo’s counsel, Moore & Van
Allen PLLC (“MVA”), in connection with the transactions contemplated in this
Termination Agreement (the “MVA Fees” and together with the Lease Facility
Payoff Amount, the “Purchase Price”).  Lessee hereby agrees to pay, or cause to
be paid, to MVA by wire transfer, in federal funds, pursuant to wire
instructions from MVA, (x) on the Payoff Date, the portion of the MVA Fees
invoiced to Lessee on or prior to December 17, 2018 to
felicia.lee@protective.com (the “MVA Payoff Date Fees”) and (y) within thirty
(30) days from the date of delivery of any subsequent invoices to Lessee, the
remainder of the MVA Fees, which fees shall be reasonable and incurred solely in
connection with the transactions contemplated in this Termination Agreement. 
If, for any reason, any of the Purchase Price or any other amount is voided,
rescinded, disgorged or must otherwise be returned by Administrative Agent, any
other Financing Party or MVA as a result of Lessee’s insolvency, bankruptcy or
otherwise, Lessee acknowledges and agrees that (x) such payment obligation shall
be deemed to have continued in existence, notwithstanding any application by
Administrative Agent, such other Financing Party or MVA, and (y) the Operative
Documents shall continue to be effective or be reinstated, as the case may be,
as to such amounts, all as though application by Administrative Agent, such
other Financing Party or MVA had not been made.

 

5.                                      Payment Procedure for Lease Facility
Payoff Amount.  Lessee shall pay the Lease Facility Payoff Amount on the Payoff
Date for the benefit of Financing Parties by wire transfer, in federal funds, in
accordance with the following instructions:

 

Bank Name:

 

Wells Fargo Bank, N.A.

 

 

Charlotte, NC USA

ABA No.:

 

                          

 

Account No.:

 

                          

 

Ref:

 

Protective Life Insurance Company — 2013 Synthetic Lease

Attention:

 

                          

 

 

6.                                      Termination and Release; Continuation of
Certain Provisions.  Upon receipt by Administrative Agent of the Lease Facility
Payoff Amount and receipt by MVA of the MVA Payoff Date Fees in accordance with
the terms of this Termination Agreement, in each case in good and immediately
available federal funds, on the Payoff Date and without the need for any further
action (but subject to the provisos to this sentence), (a) the obligations of
Lessee for payment of Rent and the obligations of Lessee for payment of the
Lease Facility Payoff Amount shall be satisfied in full, the Lease Termination
Date shall be deemed to have occurred as of the Payoff Date, the Liens on the
Facility created pursuant to the Operative Documents shall be released and the
Operative Documents shall terminate and shall be of no further force or effect;
(b) Lessee and Guarantor and their respective successors and assigns shall be
released from each and all of their respective obligations, liabilities, claims
and demands of every kind and nature, known or unknown, suspected or
unsuspected, disclosed and undisclosed, arising out of or in connection with the
Operative Documents; provided, notwithstanding the foregoing, or any other
provisions of this Termination Agreement, and without the need for further
action, Lessee shall continue to be obligated for, and Guarantor shall continue
to guarantee, in accordance with the Guaranty, any and all (i) unpaid amounts
constituting MVA Fees, (ii) obligations, liabilities, claims and demands of
Lessee, actual or contingent, which arose under the Lease, or by reason of
events or circumstances occurring or

 

3

--------------------------------------------------------------------------------



 

existing, on or prior to termination of the Lease, and which have not been
satisfied (which obligations, liabilities, claims and demands shall continue
until satisfied and which include without limitation obligations for Rent and
the Termination Value, the Purchase Price and amounts owing pursuant to
Section 16 of the Lease) and (iii) obligations, liabilities, claims and demands
of Lessee which by the terms of any Operative Document (including without
limitation pursuant to Section 11.03 of the Participation Agreement) expressly
survive termination (collectively, all such matters identified in the foregoing
proviso to this sentence are referred to herein as the “Lessee Continuing
Obligations”); and (c) Financing Parties and their respective successors and
assigns shall be released from each and all of their respective obligations,
liabilities, claims and demands of every kind and nature, known or unknown,
suspected or unsuspected, disclosed and undisclosed, arising out of or in
connection with the Operative Documents; provided, notwithstanding the
foregoing, or any other provisions of this Termination Agreement, and without
the need for further action, Financing Parties shall continue to be obligated
for their respective obligations, liabilities, claims and demands which by the
terms of any Operative Document expressly survive termination (collectively, all
such obligations, liabilities, claims and demands identified in this subsection
(c) are referred to herein as the “Financing Party Continuing Obligations”;
collectively, Lessee Continuing Obligations and Financing Party Continuing
Obligations, may be referred to herein as “Continuing Obligations”).  Receipt of
the Lease Facility Payoff Amount by Administrative Agent shall be deemed to have
occurred upon confirmation of the same by Administrative Agent.  Receipt of the
MVA Fees by MVA shall be deemed to have occurred upon confirmation of the same
by MVA.

 

7.                                      Reversion of Rights and Contracts.  Upon
payment of the Lease Facility Payoff Amount and the MVA Payoff Date Fees in
accordance with the terms of this Termination Agreement, and without the need
for further action: (a) the various agreements, licenses, Applicable Permits and
contracts, including without limitation Related Contracts, provided by Lessee to
Lessor shall be deemed to revert and to transfer (and shall revert and transfer)
to Lessee, (b) service contracts with Lessee, property rights and licenses
granted by Lessee to Lessor shall be deemed to terminate (and shall terminate),
and (c) third-party service contracts shall be deemed to be assigned by Lessor
to Lessee (and shall be so assigned), all the foregoing reversions, transfers,
terminations and assignments shall be made without recourse and without any
representation or warranty whatsoever, other than the absence of Lessor Liens.

 

8.                                      Characterization.  For the purposes of
commercial law and Federal, state and local income and ad valorem taxes, among
any other applicable Federal, state or local insolvency, reorganization,
moratorium, fraudulent conveyance or similar law, the parties hereto intend that
(a) the Lease shall have been (and shall be) treated as the repayment and
security provisions of a loan by Lessor to Lessee in the amount of the Facility
Cost, (b) all payments of Rent, the Termination Value and the Purchase Price
shall have been (and shall be) treated as payment of principal, interest and
other amounts owing with respect to such loan and (c) Lessee shall have been
(and shall be) be treated as entitled to all benefits of ownership of the
Facility, or any part thereof, before and after the date of this Termination
Agreement.  In addition, the parties hereto acknowledge that after payment in
full of the Ownership Interests, the Yield accrued thereon and any other
obligations of Lessee under this Termination Agreement, any remaining proceeds
of the Facility shall be distributed to Lessee.

 

9.                                      Delivery of Documents.  Prior to the
Payoff Date, all Lien release documents and termination documents regarding the
Ground Lease, the Party Wall Agreement and the Lease, in each case with regard
to the Operative Documents and as required pursuant to the Operative Documents,
shall be completed, executed (to the extent necessary) and delivered, as
directed by Lessee to a third party reasonably agreeable to Administrative
Agent, such delivery to be in escrow, pending payment on the Payoff Date of the
Lease Facility Payoff Amount and the MVA Payoff Date Fees in accordance with the
terms of this Termination Agreement.  All such documents must be reasonably
satisfactory to Lessee, Lessor and Administrative Agent.  All such documents
(a) shall be, without the need for further action,

 

4

--------------------------------------------------------------------------------



 

automatically released from escrow upon receipt on the Payoff Date of payment of
the Lease Facility Payoff Amount and the MVA Payoff Date Fees in accordance with
the terms of this Termination Agreement and (b) may be filed for recordation, at
Lessee’s expense, and upon direction from Lessee.

 

10.                               Resignation of Administrative Agent.  After
(a) the delivery and filing for recordation, as the case may be, of the Lien
release documents referenced in Section 9 hereof and (b) completion by Wells
Fargo, as agent, of its other obligations hereunder and under the Operative
Documents, as applicable, but in no event more than ninety (90) days after the
Payoff Date, unless extended by Wells Fargo delivering written notice to Lessee
and Lessor of such extension, Wells Fargo shall be deemed to have resigned its
capacity as “Administrative Agent” hereunder and pursuant to the Operative
Documents, as applicable, and all parties to this Termination Agreement hereby
agree that such resignation shall be automatically effective at such time,
without the need for further action, and notwithstanding any further or
additional requirement hereunder or in the Operative Documents, as applicable,
to the contrary, including without limitation any notice requirements; provided,
Wells Fargo shall automatically be reinstated, in such capacity as
Administrative Agent, hereunder and under the Operative Documents, as
applicable, without the need for further action, in the event such an agent
entity is necessary for the functioning or interpretation of Section 11.03 of
the Participation Agreement or any other Continuing Obligation.  Notwithstanding
any provision of this Termination Agreement or any Operative Document to the
contrary, Wells Fargo, in such capacity as Administrative Agent, shall be
entitled to all benefits, rights and protections afforded to Administrative
Agent under the Operative Documents until such resignation is effective and
during any time when Wells Fargo’s obligations as Administrative Agent are
reinstated hereunder or under the Operative Documents, as applicable.

 

11.                               Conditions Precedent.  This Termination
Agreement shall become effective upon execution by all parties hereto and
delivery of the same (free of escrow restrictions) to MVA, counsel to Wells
Fargo.

 

12.                               Miscellaneous.

 

(a)                                 Severability.  Any provision of this
Termination Agreement that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

(b)                                 Counterparts.  This Termination Agreement
may be executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and it shall not be necessary in
making proof of this Termination Agreement to produce or account for more than
one such counterpart.  Delivery of an executed counterpart may be made either by
certified mail (return receipt requested), hand delivery or email.  Said
delivery by email shall be as effective as delivery of a manually executed
counterpart hereto and shall constitute a representation that an original
executed counterpart will be promptly provided.

 

(c)                                  Headings.  The headings of the various
articles and sections of this Termination Agreement are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions hereof.  Unless otherwise stated, references to Sections made in this
Termination Agreement shall be interpreted as references to the applicable
Section herein.

 

5

--------------------------------------------------------------------------------



 

(d)                                 GOVERNING LAW; SUBMISSION TO JURISDICTION;
WAIVER OF JURY TRIAL; VENUE.

 

(i)                                     This Termination Agreement (including
without limitation the validity and enforceability hereof) shall be governed by,
and construed in accordance with, the laws of the State of New York, other than
the conflict of laws rules thereof (other than Section 5.1401 of the New York
General Obligations Law), except to the extent (if any) that the laws of the
State of Alabama mandatorily apply.

 

(ii)                                  Lessee and Guarantor hereby irrevocably
submit to the exclusive jurisdiction of any New York State or Federal court
sitting in New York City and any appellate court from any thereof in any action
or proceeding by any Financing Party in respect of, but only in respect of, any
claims or causes of action arising out of or relating to this Termination
Agreement or the other Operative Documents (such claims and causes of action,
collectively, being “Permitted Claims”), and Lessee and Guarantor hereby
irrevocably agree that all Permitted Claims may be heard and determined in such
New York State court or in such Federal court.  Lessee and Guarantor hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
aforementioned court in respect of Permitted Claims.  Lessee and Guarantor
hereby irrevocably agree that service of copies of the summons and complaint and
any other process which may be served by any Financing Party in any such action
or proceeding in any aforementioned court in respect of Permitted Claims may be
made by delivering a copy of such process (A) regarding Lessee, to Lessee by
courier and by certified mail (return receipt requested), fees and postage
prepaid, at the following address for Lessee: 2801 Highway 280 South,
Birmingham, Alabama 35233 and (B) regarding Guarantor, to Guarantor by courier
and by certified mail (return receipt requested), fees and postage prepaid, at
the following address for Guarantor: 2801 Highway 280 South, Birmingham, Alabama
35233.  Lessee and Guarantor agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(iii)                               Nothing in this Section 12(d) shall
(A) affect the right of any Financing Party to serve legal process in any other
manner permitted by law or affect any right otherwise existing of any Financing
Party to bring any action or proceeding against Lessee, Guarantor or any of
property of Lessee or Guarantor in the courts of other jurisdictions or (B) be
deemed to be a general consent to jurisdiction in any particular court or a
general waiver of any defense or a consent to jurisdiction of the courts
expressly referred to in Section 12(d)(ii) above in any action or proceeding in
respect of any claim or cause of action other than Permitted Claims.

 

(iv)                              EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR TO DEFEND ANY RIGHTS UNDER THIS TERMINATION
AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT OR UNDER AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS TERMINATION AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

6

--------------------------------------------------------------------------------



 

(v)                                 Each of the parties to this Termination
Agreement hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Termination Agreement or any other
Operative Document brought in the courts expressly referred to in
Section 12(d)(ii) hereof and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

Subject to the other applicable provisions of this Termination Agreement or any
other Operative Documents, the parties hereto shall have the right to proceed in
any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable:  (A) all rights to foreclose against any real
or personal property or other security under applicable law by judicial
foreclosure; (B) all rights of self-help including without limitation peaceful
occupation of real property and collection of rents, set-off and peaceful
possession of personal property; (C) obtaining provisional or ancillary remedies
including without limitation injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and filing an involuntary bankruptcy
proceeding; and (D) when applicable, a judgment by confession of judgment.

 

(e)                                  Further Assurances.  The parties hereto
shall promptly cause to be taken, executed, acknowledged or delivered all such
further acts, conveyances, documents and assurances as the other parties may
from time to time reasonably request in order to carry out and effectuate the
intent and purposes of this Termination Agreement and the transactions
contemplated hereby.  With regard to the matters referenced in the preceding
sentence, Lessee shall pay all fees and out-of-pocket expenses associated
therewith (including without limitation the reasonable fees and expenses of
outside legal counsel).

 

(f)                                   Agreement.  This Termination Agreement
shall not be terminated, amended, supplemented, modified, restated or
discharged, and no provision of this Termination Agreement shall be waived,
except in each case by an instrument in writing executed by the parties to this
Termination Agreement.

 

(g)                                  Strict Construction. The parties to this
Termination Agreement have participated jointly in the negotiation and drafting
of this Termination Agreement.  In the event any ambiguity or question of intent
or interpretation arises, this Termination Agreement shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Termination Agreement.

 

(h)                                 Waiver of Notice.  Each party to this
Termination Agreement acknowledges and agrees that all notices, consents,
approvals and other actions required to consummate the transactions contemplated
hereby have been, or prior to the time when required will have been, obtained,
given, filed or taken and are or will be in full force and effect, and to the
extent that any of the foregoing has not been obtained given, filed or taken,
any obligation to do so shall be waived, to the extent permitted under
applicable law.

 

[signature pages follow]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Termination Agreement to be duly executed under seal and delivered as of the
date and year first above written.

 

LESSEE:

 

 

PROTECTIVE LIFE INSURANCE COMPANY, as the Lessee

 

 

 

By:

/s/ Steven G. Walker

 

Name:

Steven G. Walker

 

Title:

EVP and Chief Financial Officer

 

(signature pages continue)

 

TERMINATION AGREEMENT

PROTECTIVE LIFE INSURANCE COMPANY

 

--------------------------------------------------------------------------------



 

GUARANTOR:

 

 

PROTECTIVE LIFE CORPORATION, as the Guarantor

 

 

 

By:

/s/ Steven G. Walker

 

Name:

Steven G. Walker

 

Title:

EVP and Chief Financial Officer

 

(signature pages continue)

 

TERMINATION AGREEMENT

PROTECTIVE LIFE INSURANCE COMPANY

 

--------------------------------------------------------------------------------



 

LESSOR:

 

 

WACHOVIA DEVELOPMENT CORPORATION, as the Lessor

 

 

 

By:

/s/ Weston Garrett

 

Name:

Weston Garrett

 

Title:

Managing Director

 

(signature pages continue)

 

TERMINATION AGREEMENT

PROTECTIVE LIFE INSURANCE COMPANY

 

--------------------------------------------------------------------------------



 

LEASE PARTICIPANTS:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lease Participant

 

 

 

By:

/s/ Karen Hanke

 

Name:

Karen Hanke

 

Title:

Managing Director

 

(signature pages continue)

 

TERMINATION AGREEMENT

PROTECTIVE LIFE INSURANCE COMPANY

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK, as a Lease Participant

 

 

 

By:

/s/ Doug Kennedy

 

Name:

Doug Kennedy

 

Title:

Director

 

(signature pages continue)

 

TERMINATION AGREEMENT

PROTECTIVE LIFE INSURANCE COMPANY

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lease Participant

 

 

 

 

By:

/s/ Robert Chesley

 

Name:

Robert Chesley

 

Title:

Vice President

 

(signature pages continue)

 

TERMINATION AGREEMENT

PROTECTIVE LIFE INSURANCE COMPANY

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent

 

 

 

 

By:

/s/ Karen Hanke

 

Name:

Karen Hanke

 

Title:

Managing Director

 

(signature pages end)

 

TERMINATION AGREEMENT

PROTECTIVE LIFE INSURANCE COMPANY

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LEASE FACILITY PAYOFF AMOUNT
(Payoff Date December 19, 2018)

 

Entity

 

Unrecovered
Lessor
Investments
attributable to
A Percentage
Lessor
Investments

 

Accrued but
unpaid
A Percentage
Yield

 

Unrecovered
Lessor
Investments
attributable to
B Percentage
Lessor
Investments

 

Accrued but
unpaid
B Percentage
Yield

 

Unpaid
Supplemental
Rent

 

Unpaid other
amounts under
Operative
Documents

 

Total

 

Wachovia Development Corporation, as the Lessor

 

$

0.00

 

$

0.00

 

$

3,750,000.00

 

$

9,153.65

 

$

0.00

 

$

0.00

 

$

3,759,153.65

 

Wells Fargo Bank, National Association, as a Lease Participant

 

$

0.00

 

$

0.00

 

$

21,250,000.00

 

$

40,655.38

 

$

0.00

 

$

0.00

 

$

21,290,655.38

 

SunTrust Bank, as a Lease Participant

 

$

25,000,000.00

 

$

47,829.86

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

25,047,829.86

 

CitiBank, N.A., as a Lease Participant

 

$

25,000,000.00

 

$

47,829.86

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

25,047,829.86

 

Wells Fargo Bank, National Association, as the Administrative Agent

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

Total

 

$

50,000,000.00

 

$

95,659.72

 

$

25,000,000.00

 

$

49,809.03

 

$

0.00

 

$

0.00

 

$

75,145,468.75

 

 

A-1

--------------------------------------------------------------------------------